Sales Report:Supplement No. 54 dated Oct 07, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 422120 This series of Notes was issued and sold upon the funding of the borrower loan #38840, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $4,000.00 Prosper Rating: B Auction Duration: 14 days Term: 36 months Estimated loss: 5.0% Auction start date: Sep-21-2009 Auction end date: Oct-05-2009 Starting lender yield: 16.01% Starting borrower rate/APR: 17.01% / 19.21% Starting monthly payment: $142.63 Final lender yield: 12.92% Final borrower rate/APR: 13.92% / 16.08% Final monthly payment: $136.56 Auction yield range: 6.27% - 16.01% Estimated loss impact: 5.22% Lender servicing fee: 1.00% Estimated return: 7.70% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Sep-1990 Debt/Income ratio: 11% Credit score: 740-760 (Aug-2009) Current / open credit lines: 12 / 10 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 26 Length of status: 7y 4m Amount delinquent: $0 Revolving credit balance: $275,406 Occupation: Architect Public records last 12m / 10y: 0/ 0 Bankcard utilization: 49% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 3 Screen name: cognizant-principal Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Touch-up nearly completed remodel Purpose of loan:This loan will be used to put the finishing touches a home remodel/addition I've been building myself for the past 18 months. The project is my own house and I've built most of it with my own hands - good experience for an architect accustomed to working on paper and computer only!? I have to finish the project at the rear exterior, shown in the included photo. I need to put in a driveway and a trellis to serve as covered parking before the planning department will give final sign off on the project. A trellis 10' x 25' should cost about $2000, and a concrete driveway another $2000.My financial situation:I am a good candidate for this loan because I'm an architect and my wife is a doctor, and we've never even been late with a payment to anyone. Our student loans are paid off, we own our car outright, we own two homes (this one included) and have two small children.? Our future earning potential is high and this property, meant to be our dream house, has become a rental because we moved to Boston for my wife's new job. I already have the property rented out for next month, but I'd like to get the planning department to sign off on the house before my tenant moves in. The building department has already signed off final inspections, and the property is habitable now. My cash flow is slow - I'm at the end of an extensive remodel/addition - and I want to finish up this project faster than my normal income/cash flow will allow. I've taken 18 months off of work to build the house, and will be returning to my previous job next month. Banks are no longer extending home equity lines of credit and the interest rate required to take cash out of a credit card is too high, even for people with great credit.? That's why I'm here at prosper instead of down at the local bank or ATM.My credit is good, my wife's is superb, we have no student loans, substantial retirement savings, and two 30-year mortgages at low rates. Please consider helping me to finish this project quickly.Thank You. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Greetings! Just curious about the high revolving balance. Is that number representing real estate holdings? - grammaspurse A: Yes. All debt I have accrued represents money invested in the house. (Oct-01-2009) Q: What city is the home in? - solitaire A: Campbell, between San Jose and Los Gatos (Oct-03-2009) Q: Have you visited the prosper forum? - 99Burning_Coder A: No, but I'll go check it out now. I'm new to Prosper (Oct-05-2009) 3 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) totoro $25.00 $25.00 9/22/2009 1:19:37 PM zento $25.00 $25.00 9/24/2009 1:15:09 PM Syzygy $25.00 $25.00 9/24/2009 6:51:45 PM Dollars4Rent $25.00 $25.00 9/26/2009 9:34:11 AM credit-coach118 $25.00 $25.00 9/26/2009 9:32:11 PM Oakland $50.00 $50.00 9/28/2009 4:51:20 PM OzGuy609 $25.00 $25.00 9/29/2009 1:22:17 PM atlas100 $50.00 $50.00 10/2/2009 10:22:10 AM Queueball1 $25.00 $25.00 10/3/2009 7:02:47 AM dhallii $35.00 $35.00 10/3/2009 8:25:12 AM ATLANTAHELP $25.00 $25.00 10/3/2009 4:11:59 PM unger $200.00 $200.00 10/3/2009 4:30:43 PM bear01 $30.00 $30.00 10/3/2009 1:12:15 PM slowpig $50.00 $50.00 10/3/2009 9:21:11 PM Jazzy503 $25.00 $25.00 10/3/2009 10:17:35 PM bigmacbeef $25.00 $25.00 10/4/2009 1:10:01 AM thewinerackcompany $58.03 $58.03 10/3/2009 8:21:46 PM drkosh $50.00 $50.00 10/4/2009 12:16:51 PM freedom3 $500.00 $500.00 10/4/2009 1:49:40 AM charb57 $25.00 $25.00 10/4/2009 2:09:48 PM NorwayHillLender $50.00 $50.00 10/4/2009 7:26:48 AM 4hi4low $50.00 $50.00 10/4/2009 9:39:10 AM ritwik $50.00 $50.00 10/4/2009 7:10:55 PM rockhound84 $50.00 $50.00 10/5/2009 5:02:07 AM redcarp77 $50.00 $50.00 10/5/2009 8:08:06 AM payontime1 $50.00 $50.00 10/5/2009 9:15:35 AM jybank $25.00 $25.00 10/5/2009 12:13:20 PM jetblack $50.00 $50.00 10/5/2009 10:49:26 AM nanaof7 $25.00 $25.00 10/5/2009 2:17:14 PM jcw3rd $25.00 $25.00 10/5/2009 1:22:23 PM intuitive-deal5 $50.00 $50.00 10/5/2009 3:11:18 PM VAGweilo $100.00 $100.00 10/5/2009 3:20:54 PM ezvest $25.00 $25.00 10/5/2009 1:53:59 PM generous-deal6 $50.00 $50.00 10/5/2009 2:56:00 PM myduck $75.00 $75.00 10/5/2009 2:34:08 PM Chief3394 $25.00 $25.00 10/5/2009 3:21:06 PM barflyer $25.00 $25.00 10/5/2009 3:44:37 PM yu-rik $75.00 $75.00 10/5/2009 4:00:54 PM JCMC $50.00 $50.00 10/5/2009 3:40:59 PM enticing-treasure5 $25.00 $25.00 9/22/2009 9:17:36 PM ONECENTATATIME $25.00 $25.00 9/28/2009 10:33:51 AM Iloanyoumoney $25.00 $25.00 9/29/2009 4:41:21 PM WILender2 $50.00 $50.00 9/29/2009 5:18:54 PM Ven58 $25.00 $25.00 10/1/2009 8:40:07 AM MrGhost $25.00 $25.00 10/1/2009 6:10:02 PM Jinja $25.00 $25.00 10/2/2009 4:40:48 PM FG9YTR $25.00 $25.00 10/2/2009 4:44:43 PM jasunshine $25.00 $25.00 10/2/2009 8:23:44 PM buckeyeatheart $25.00 $25.00 10/2/2009 9:07:22 PM junes08 $50.00 $50.00 10/2/2009 10:25:17 PM ZerightGifts $100.00 $100.00 10/3/2009 3:10:22 AM Eaglehigh $25.00 $25.00 10/3/2009 2:21:43 PM buckyhead2000 $25.00 $25.00 10/3/2009 5:09:26 PM sudeep104 $50.00 $50.00 10/4/2009 8:28:23 AM curious166 $75.00 $75.00 10/4/2009 8:37:11 AM HamIAm $250.00 $250.00 10/4/2009 3:49:47 PM tkr2 $25.00 $25.00 10/4/2009 5:34:07 PM mattblizz $50.00 $50.00 10/4/2009 6:10:41 PM texrob20 $25.00 $25.00 10/5/2009 2:05:42 AM mosby $25.07 $25.07 10/5/2009 2:29:57 AM eprometheus $57.00 $57.00 10/5/2009 3:19:09 AM sorace $50.00 $50.00 10/5/2009 4:59:17 AM sunsetlending $50.00 $50.00 10/5/2009 5:02:19 AM SkipMcGrath $38.65 $38.65 10/5/2009 10:24:35 AM jtn4148 $50.00 $50.00 10/5/2009 9:35:19 AM truth-futurist $75.00 $75.00 10/5/2009 12:38:19 PM DackoDenk $25.00 $25.00 10/5/2009 10:17:38 AM Snoopylover $25.00 $25.00 10/5/2009 10:44:30 AM dorypro $25.00 $25.00 10/5/2009 2:15:53 PM flwah $25.00 $25.00 10/5/2009 12:58:17 PM forthright-durability $25.00 $25.00 10/5/2009 3:15:56 PM massuot $26.57 $26.57 10/5/2009 1:13:04 PM opus08 $25.00 $25.00 10/5/2009 2:07:18 PM lnrn $48.73 $48.73 10/5/2009 2:04:59 PM icon7 $25.00 $0.16 10/5/2009 2:27:18 PM Savings_EQ_Dignity $50.00 $50.00 10/5/2009 2:42:31 PM packrs1 $100.00 $100.00 10/5/2009 3:03:06 PM Nasdaq $25.00 $25.00 10/5/2009 3:45:22 PM Cambium $25.00 $25.00 10/5/2009 3:25:02 PM mckhbnpc $30.79 $30.79 10/5/2009 4:00:25 PM dudebrah $25.00 $25.00 10/5/2009 3:40:10 PM best-generosity-financier $25.00 $25.00 10/5/2009 3:55:36 PM 82 bids Borrower Payment Dependent Notes Series 423198 This series of Notes was issued and sold upon the funding of the borrower loan #38803, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,300.00 Prosper Rating: D Auction Duration: 14 days Term: 36 months Estimated loss: 10.0% Auction start date: Sep-08-2009 Auction end date: Sep-22-2009 Starting lender yield: 33.50% Starting borrower rate/APR: 34.50% / 37.66% Starting monthly payment: $58.44 Final lender yield: 33.50% Final borrower rate/APR: 34.50% / 37.66% Final monthly payment: $58.44 Auction yield range: 11.27% - 33.50% Estimated loss impact: 10.85% Lender servicing fee: 1.00% Estimated return: 22.65% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Oct-2001 Debt/Income ratio: 28% Credit score: 660-680 (Aug-2009) Current / open credit lines: 5 / 3 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 10 Length of status: 4y 4m Amount delinquent: $0 Revolving credit balance: $8,388 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 97% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: chief5 Borrower's state: SouthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Opening Online Business Purpose of loan:I am opening an online retail business with a long time friend. This loan is to cover my half of the investment. The goal is to have this loan paid off within 6 to 8 months. We have projected the business to bring in between $1000.00 to $1500.00 a month in income. My business partner already owns two successful businesses. For the past four years I?ve been employed full time at a local credit union, this job provides the income that covers all of my monthly expenses. I have never missed a payment in my life and always pay more than what is due at the time.
